815 F.2d 80
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronald E. LARASON, Defendant-Appellee.
No. 86-4137.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1987.

Before MERRITT, WELLFORD, and MILBURN, Circuit Judges.


1
This cause comes before the court upon the motion of the government to dismiss the appeal from an order of the district court denying the defendant's motion to dismiss the indictment on two counts of violating 26 U.S.C. 7201;  defendant's motion challenged the court's subject matter jurisdiction.  No response to the instant motion to dismiss the appeal has been filed.


2
From our review of the motion to dismiss and authorities put forth in support thereof it is clear that the order from which the appeal is taken is neither a final order within the meaning of 28 U.S.C. 1291 nor does it fall within any exception to the finality rule which would vest this court with jurisdiction to entertain the appeal.  We note that this matter has now been tried and appellant convicted, and judgment entered thereon on January 27, 1987;  the district advises that there has been filed no notice of appeal from that final judgment.  Finding the motion to dismiss to be well taken, it is


3
ORDERED that the appeal be, and it hereby is, dismissed.